No. 3-05-0287
_________________________________________________________________
                      Filed March 16, 2007.
                             IN THE

                       APPELLATE COURT OF ILLINOIS

                                THIRD DISTRICT

                                  A.D., 2007

In re Marriage of             )    Appeal from the Circuit Court
SARMPOP TANTIWONGSE,          )    of the Twelfth Judicial Circuit,
                              )    Will County, Illinois
     Petitioner,              )
                              )
     and                      )
                              )
MARTHA TANTIWONGSE,           )
                              )    No. 00-D-1382
     Respondent-Appellant,    )
                              )
     v.                       )
                              )
LAW OFFICES OF EDWARD R.      )
JAQUAYS,                      )    Honorable
                              )    Robert J. Baron
     Appellee.                )    Judge Presiding
_________________________________________________________________

PRESIDING JUSTICE LYTTON delivered the Opinion of the Court:
_________________________________________________________________

     The Law Offices of Edward R. Jaquays law firm (Jaquays) sought

attorney fees from its former client, Martha Tantiwongse.               The

trial court accepted a stipulation requiring Martha to pay Jaquays

$5,100 for the work it performed on Martha’s behalf.             The trial

court also ordered Martha to pay Jaquays $2,353 for attorney fees

Jaquays incurred collecting the fees Martha owed.           Martha appeals,

arguing   that   the    trial    court   erred   by   (1)   accepting   the

stipulation, and (2) ordering her to pay Jaquays attorney fees for

collecting from her.     We affirm the order allowing the stipulated
fees but reverse the court’s order requiring Martha to pay Jaquays

attorney fees for collection.

     In September 2000, Martha retained Jaquays to represent her in

a marriage dissolution action.   The primary attorneys working on

her case were Edward Jaquays and Victoria McKay Kennison.    Martha

signed a retainer agreement with Jaquays, requiring her to pay

interest at the rate of one percent per month and twelve percent

per year for any amounts she did not pay within fifteen days of

being billed.   Section seven of the retainer agreement set forth

additional consequences of Martha’s failure to pay:

          “In the event of default of payment of attorney’s

     fees and costs due, and it becomes necessary to institute

     suit to enforce payment of outstanding attorney’s fees,

     then client agrees to pay all costs of collection,

     including attorney’s fees to be billed at the hourly rate

     hereinabove specified.”

     Jaquays represented Martha in her dissolution action for six

months.   In March 2001, Jaquays filed a motion to withdraw and a

petition for attorney fees, seeking $8,403.94 in legal fees.     The

trial court granted Jaquays leave to withdraw and subsequently

entered an order granting Jaquays all of its fees.    Martha filed a

motion to vacate the order, arguing that she was not present to

contest Jaquays’ fee petition because she had been directed to the

wrong courtroom.    The trial court vacated the judgment.         In


                                 2
September 2002, Jaquays filed an amended petition for fees, seeking

$11,004.95 in legal fees and interest from Martha.

     In April 2004, the parties entered in a stipulation in which

Martha and Jaquays agreed that Martha owed Jaquays $5,100 for legal

services and expenses as of May 30, 2001. Both parties also agreed

to submit the following unresolved issues to the court for final

determination: (1) what amount of interest, if any, Martha should

pay on the $5,100; (2) what amount, if any, Martha should pay

Jaquays for attorney fees and costs incurred in collecting its

fees; and (3) what amount, if any, Martha should pay for interest

on attorney fees incurred for collection.   Martha was represented

by an attorney, David Epstein, when she agreed to and signed the

stipulation.

     Thereafter, Jaquays filed a supplemental petition for final

adjudication of attorney fees. In that petition, Jaquays requested

interest at the rate of one percent per month or twelve percent per

year from May 30, 2001 until the date Martha paid Jaquays $5,100.

Jaquays also requested $7,426.75, plus interest, for attorney fees

it incurred in collecting Martha’s fees. According to the itemized

billings attached to the petition, Edward Jaquays and Victoria

McKay Kennison performed all of the work to collect the fees Martha

owed.   In response to Jaquays’ petition, Martha disputed Jaquays'

collection costs and interest but did not contest the terms of the

stipulation or dispute that she owed Jaquays $5,100.


                                 3
     The trial court ruled that Martha was required to pay one

percent interest per month from the date of the stipulation to the

date she paid Jaquays $5,100.       The court further ordered Martha to

pay Jaquays $2,353 in attorney fees for collecting the amounts she

owed.     The court denied Jaquays’ request for interest on those

fees.   Martha filed a motion to reconsider.        Several months later,

she filed a motion to vacate the stipulation.             The trial court

denied both motions.

                              I. STIPULATION

     Martha argues that the trial court should not have enforced

the stipulation agreement because it was the result of Jaquays’

excessive billing and, thus, vitiated by fraud and contrary to

public policy.

     Illinois     courts   favor   stipulations    that   are    designed    to

simplify, shorten, or settle litigation and save costs for the

parties.    In re Marriage of Ealy, 269 Ill. App. 3d 971, 647 N.E.2d

307 (1995). A court may reject an otherwise valid stipulation only

if it is fraudulent, unreasonable, or in violation of public

policy.    Opper v. Brotz, 277 Ill. App. 3d 1024, 661 N.E.2d 1159

(1996). A court will not relieve parties from a stipulation in the

absence of a clear showing that the matter stipulated to is untrue,

and then only when an objection is seasonably made.             See Estate of

Moss v. Vulgamott, 109 Ill. App. 2d 185, 248 N.E.2d 513 (1969).               A

trial   court’s   decision   to    accept   a   stipulation     will   not   be


                                     4
disturbed absent a manifest abuse of discretion.             See Bloome v.

Wiseman, Shaikewitz, McGivern, Wahl, Flavin & Hesi, P.C., 279 Ill.

App. 3d 469, 664 N.E.2d 1125 (1996).

     Here, Martha has offered nothing which rises to the level of

manifest abuse.    While represented by counsel, Martha voluntarily

signed the stipulation agreement, admitting that she owed Jaquays

$5,100.    Although   Martha   now   argues   that   fraud   vitiated   the

stipulation, nothing in the record indicates that the stipulation

was fraudulent, unreasonable, or violated public policy.           Despite

Martha’s claim that Jaquays’ billings were excessive, we find no

evidence that Jaquays committed fraud or violated public policy in

billing her for the legal services it provided.          The stipulation

required Martha to pay $5,100, significantly less than the amount

Jaquays sought from Martha in September 2002.        The stipulation was

reasonable and properly enforced by the trial court.

                  II. ATTORNEY FEES FOR COLLECTION

     Martha also argues that the trial court erred by awarding

attorney fees to Jaquays for its efforts in collecting the legal

fees.   She claims that the section of the retainer agreement that

allows for such fees violates public policy.

     Courts will not enforce terms of a contract that violate

public policy.    Dowd & Dowd, Ltd. v. Gleason, 181 Ill. 2d 460, 693

N.E.2d 358 (1998).      It is against public policy to allow an

attorney to represent himself and charge for professional services


                                     5
in his own cause.           Cheney v. Ricks, 168 Ill. 533, 48 N.E. 75

(1897); Garrett v. Peirce, 74 Ill. App. 225 (1897). This is true

even if a contract specifically allows for the recovery of attorney

fees.     See Gray v. Robertson, 174 Ill. 242, 51 N.E. 248 (1898):

Lustig v. Horn, 315 Ill. App. 3d 319, 732 N.E.2d 613 (2000).

     Lawyers representing themselves simply do not incur legal

fees.     Hamer v. Lentz, 132 Ill. 2d 49, 547 N.E.2d 191 (1989).

Thus, attorneys who represent themselves in an action are not

entitled    to    recover    their    own       attorney   fees.    See    Kehoe    v.

Saltarelli, 337 Ill. App. 3d 669, 786 N.E.2d 605 (2003); In re

Marriage of Pitulla, 202 Ill. App. 3d 103, 559 N.E.2d 819 (1990);

Stein v. Kaun, 244 Ill. 32, 91 N.E.2d 77 (1910).

     The retainer agreement entered into between Martha and Jaquays

provided that Martha would pay all costs and attorney fees Jaquays

incurred to collect the legal fees Martha owed.                    In its petition

for fees, Jaquays claimed to incur attorney fees for the work

Edward Jaquays and Victoria McKay Kennison performed to collect

their legal fees from Martha.              Edward Jaquays and Victoria McKay

Kennison    are    employed   by     the    Jaquays    law   firm   and    were    the

attorneys who represented Martha in her dissolution action.                         As

such, they were representing themselves in the collection action

against Martha and could not incur any legal fees on their own

behalf.    See Hamer, 132 Ill. 2d 49, 547 N.E.2d 191.                     Thus, they

were not entitled to recover attorney fees for collecting from


                                            6
Martha.   See Kehoe, 337 Ill. App. 3d 669, 786 N.E.2d 605; Pitulla,

202 Ill. App. 3d 103, 559 N.E.2d 819; Stein, 244 Ill. 32, 91 N.E.2d

77.        Since Jaquays chose to handle its own fee collection, it

did not incur any legal fees in doing so and was not entitled to

recovery from Martha.    Thus, the trial court erred in awarding

Jaquays its collection fees. See Gray, 174 Ill. 242, 51 N.E. 248

(1898): Lustig, 315 Ill. App. 3d 319, 732 N.E.2d 613.

      The judgment of the circuit court of Will County is affirmed

in part and reversed in part.

      Affirmed in part and reversed in part.

      CARTER and HOLDRIDGE, JJ., concurring.




                                 7